DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:

Claim(s) 16 recite(s) the language recites the abbreviation “PET” before defining what the abbreviation is.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11211131 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claimed language is contained within the language of the patented claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 16 recite(s) the language (emphasis added) “determine a particular proportion of concurrent adjustment of the one or more program step characteristics to adjust the determined PET toward the target PET”, where “the determined PET” and “the target PET” lack antecedent basis.

Claim(s) 19 recite(s) the language “a target PET” and it is unclear if the limitation is different than the one recited in claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goss, US 20120011301 A1.

As to claim 1, Goss discloses a system (see Goss Fig 1), comprising: 
a memory component (see Goss Fig 1 32A) including a plurality of memory cells (see Goss Fig 1 32A); and a processing device (see Goss Fig 2 Ref 48) coupled to the memory component and configured to: 
determine a program effective time (PET) (see Goss Para [0123]) for programming at least a portion of the plurality of memory cells (see Goss Para [0123]) based on one or more program step characteristics (see Goss Paras [0056-0059]); compare the determined PET to a target PET (see Goss Paras [0125-0127]); and in response to the determined PET being different (see Goss Paras [0125-0127]) than the target PET, adjust a number of the one or more of the program step characteristics (see Goss Fig 5 Refs 142, 144, 146, 198, 200, and 202) to adjust the determined PET to the target PET, wherein 
the adjustment of the number of the one or more program step characteristics includes adjustments to a first program step characteristic (see Goss Paras [0056-0059] and [0122]) and to a second program step characteristic (see Goss Paras [0056-0059] and [0122]) that are based on a determined relationship between the first program step characteristic and the second program step characteristic (see Goss Paras [0056-0059] and [0122]).

As to claim 2, Goss discloses the system of claim 1, wherein 
the one or more program step characteristics comprises one or more of a program step size and a program step duration (see Goss Paras [0056-0059] and [0122]).

As to claim 6, Goss discloses the system of claim 1, wherein 
the processing device configured to adjust the one or more program step characteristics comprises the processing device configured to: adjust the program step size a particular amount (see Goss Paras [0056-0059]) to adjust the determined PET a first particular degree (see Goss Paras [0056-0059]); adjust the program step duration a particular amount (see Goss Para [0060]) to adjust the determined PET a second particular degree (see Goss Para [0105]), wherein 
the first particular degree is different than the second particular degree (see Goss Paras [0056-0059]). 

As to claim 7, Goss discloses the system of claim 6, wherein 
the processing device is further configured to, in response to adjusting the determined PET the first particular degree and the second particular degree, adjusting the determined PET to the target PET (see Goss Paras [0125-0127]).

As to claim 8, Goss discloses the system of claim 1, wherein 
the processing device is further configured to determine that the determined PET has changed from being at the target PET to a non-target PET (see Goss Fig 9).

As to claim 9, Goss discloses the system of claim 8, wherein 
the processing device is further configured to, in response to determining that the determined PET is at the non-target PET, adjust one or more program step characteristics to adjust the non-target PET to the target PET (see Goss Fig 9).

As to claim 10, Goss discloses the system of claim 9, wherein: 
the processing device is further configured to: 
determine a step threshold for adjusting a program step size (see Goss Paras [0056-0059); and determine a time threshold for adjusting a program step duration (see Goss Paras [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss, US 20120011301 A1, in view of Gregori, US 20020191444 A1.

As to claim 3, Goss discloses the system of claim 1, wherein 
the processing device is configured to adjust to the first program step characteristic and the second program step characteristic based on the first program step characteristic and the second program step characteristic (see Goss Paras [0056-0059] and [0122]).

Goss does not appear to explicitly disclose based on a determined proportional relationship between.

Gregori discloses based on a determined proportional relationship between (see Gregori Para [0068]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Goss, may implement programming techniques relating programming duration and step size, as disclosed by Gregori. The inventions are well known variants of memory devices which program with a series of pulses, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Gregori’s attempt to improve programming speed (see Gregori Para [0019]).

As to claim 4, Goss and Gregori disclose the system of claim 1, wherein 
the processing device configured to adjust to the first program step characteristic comprises adjusting a greater amount than adjusting to the second program step characteristic (see Gregori Para [0068]; Linear proportionality only has three relationships, and claiming one of the three is obvious.).

As to claim 5, Goss and Gregori disclose the system of claim 1, wherein 
the processing device configured to adjust to the first program step characteristic comprises adjusting a lesser amount than adjusting to the second program step characteristic (see Gregori Para [0068]; Linear proportionality only has three relationships, and claiming one of the three is obvious.).

As to claim 11, Goss discloses a method, comprising: 
determining a program effective time (PET) (see Goss Para [0123]) for programming at least a portion of a plurality of memory cells of a memory component (see Goss Fig 1 32A) based on one or more program step characteristics (see Goss Fig 2 Refs 50, 52, and 54); comparing the determined PET to a target PET (see Goss Paras [0125-0127] and Fig 9); in response to the determined PET being different (see Goss Paras [0125-0127] and Fig 9) than the target PET, adjusting a first and a second of the one or more program step characteristics (see Goss Paras [0056-0059]) to adjust the determined PET to an adjusted PET based on a determined relationship between the first and the second program step characteristics (see Goss Paras [0125-0127] and Fig 9).

Goss does not appear to explicitly disclose the adjusting of the first of the one or more program step characteristics is in a particular proportion to the adjusting of the second of the one or more program step characteristics. 

Gregori discloses the adjusting of the first of the one or more program step characteristics is in a particular proportion to the adjusting of the second of the one or more program step characteristics (see Gregori Para [0068]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Goss, may implement programming techniques relating programming duration and step size, as disclosed by Gregori. The inventions are well known variants of memory devices which program with a series of pulses, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Gregori’s attempt to improve programming speed (see Gregori Para [0019]).

Goss and Gregori  do not appear to explicitly disclose in response to determining the adjusted PET to be different than the target PET, further adjusting one or more of the program step characteristics to adjust the adjusted PET to the target PET 
 
However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Goss and Gregori, may repeat a process so as to further control the PET value (see Goss Paras [0125-0127] and Fig 9). The duplication of controlling methods is obvious (see MPEP 2144.04.VI.B) and repeating the already disclosed method would improve the operating margin of the memory device.

As to claim 12, Goss and Gregori disclose the method of claim 11, wherein 
the first of the one or more program step characteristics is a program step size and the second of the one or more program step characteristics is a program step duration (see Goss Paras [0056-0059] and [0122]).

As to claim 13, Goss and Gregori disclose the method of claim 11, further comprising comparing the adjusted PET to the target PET to determine whether the adjusted PET is different than the target PET (see Goss Paras [0125-0127]).

As to claim 14, Goss and Gregori disclose the method of claim 11, further comprising
adjusting the first and the second of the one or more program step characteristics independent of whether either of the first and the second of the one or more program step characteristics reaches a threshold (see Goss Fig 5 Refs 142, 144, 146, 198, 200, and 202).

As to claim 15, Goss and Gregori disclose the method of claim 11, wherein 
the memory component comprises a plurality of memory dies (see Goss Fig 1 Refs 32A-32N), and wherein 
the method further comprises: programming each of the plurality of memory dies using the adjusted PET that is a same PET as the target PET (see Goss Paras [0125-0127] and Fig 9).

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss, US 20120011301 A1, in view of Gregori, US 20020191444 A1 and Wong, US 20160111163 A1.

As to claim 16, Goss discloses a system, comprising: 
a memory component including a plurality of memory cells (see Goss Fig 1 32A); and a processing device (see Goss Fig 2 Ref 48) coupled to the memory component and configured to: 
determine an adjustment of the one or more program step characteristics (see Goss Paras [0125-0127] and Fig 9) to adjust the determined PET toward the target PET; and adjust one or more program step characteristics by determined amounts to adjust a program effective time (PET) (see Goss Paras [0125-0127] and Fig 9), wherein 
the one or more program step characteristics are adjusted based on a determined relationship between a program step size and a program step duration (see Goss Paras [0056-0059] and [0122])..

Goss does not appear to explicitly disclose equal to the particular proportion of adjustments for programming at least a portion of the plurality of memory cells

Gregori discloses equal to the particular proportion of adjustments for programming at least a portion of the plurality of memory cells (see Gregori Para [0068]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Goss, may implement programming techniques relating programming duration and step size, as disclosed by Gregori. The inventions are well known variants of memory devices which program with a series of pulses, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Gregori’s attempt to improve programming speed (see Gregori Para [0019]).

Goss and Gregori do not appear to explicitly disclose concurrent adjustments.

Wong discloses concurrent adjustments (see Wong Ref 4A Ref 413 and Para [0059]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Goss and Gregori, may implement adjustments concurrently, as disclosed by Wong. The inventions are well known variants of  memory devices which program with a series of pulses. Further evidence to the obviousness of their combination is Wong’s attempt to condition memory cells (see Wong [0059]).

As to claim 17, Goss, Gregori, and Wong disclose the system of claim 16, wherein: 
the one or more program step characteristics comprise one or more of a program step size and a program step duration (see Goss Paras [0056-0059]); and the processing device configured to adjust the one or more program step characteristics comprises the processing device configured to adjust a program step size and a program step duration based on the relationship (see Goss Paras [0056-0059] and [0122]).

As to claim 18, Goss, Gregori, and Wong disclose the system of claim 16, wherein 
the processing device is configured to adjust the one or more program step characteristics independent of the one or more program step characteristics having reached a threshold (see Goss Fig 5 Refs 142, 144, 146, 198, 200, and 202).

As to claim 19, Goss, Gregori, and Wong disclose the system of claim 16, wherein 
the processing device is further configured to repeatedly adjust the one or more program step characteristics to maintain a constant PET at a target PET (see Goss Paras [0125-0127] and Fig 9;The duplication of controlling methods is obvious (see MPEP 2144.04.VI.B)).
.
As to claim 20, Goss, Gregori, and Wong disclose the system of claim 16, wherein: 
the processing device is further configured to adjust the one or more program step characteristics in response to a change in programming of the memory component (see Wong Ref 4A Ref 413 and Para [0059]); and the change in programming comprises one of: a change due to wear cycling of the memory component; or a temperature change in the memory component (see Goss Fig 5 Refs 198, 200, and 202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 09/24/2022